NUMBER 13-16-00223-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


SHAHIN ZARAIENH,                                                            Appellant,

                                           v.

DALE & KLEIN, L.L.P.,
KATIE PEARSON KLEIN,
AND FERNANDO MANCIAS,                                                      Appellees.


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.



                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Longoria
                  Memorandum Opinion Per Curiam

      Appellant, Shahin Zaraienh, filed a notice of appeal of a final judgment rendered

on March 18, 2016 in an attorney’s fee case involving appellees Dale & Klein, L.P., Katie

Pearson Klein, and Fernando Mancias. However, on May 31, 2016, the trial court signed
an order granting a motion for new trial filed by Dale & Klein, L.L.P. On June 8, 2016,

appellee Katie Pierson Klein filed an opposed motion to dismiss this appeal for want of

jurisdiction because, in light of the trial court’s new trial order, there is no final order

subject to appeal in this case. More than ten days have passed and appellant has not

filed a response to the motion to dismiss.

       In terms of appellate jurisdiction, appellate courts only have jurisdiction to review

final judgments and certain interlocutory orders identified by statute. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). An order granting a new trial is an

unappealable, interlocutory order. Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex.

1993) (per curiam). An order granting a new trial is not subject to review either by direct

appeal from that order, or, as in the instant case, from a final judgment rendered after

further proceedings in the trial court. Cummins v. Paisan Constr. Co., 682 S.W.2d 235,

235 36 (Tex. 1984) (per curiam).

       The Court, having examined and fully considered the motion to dismiss, is of the

opinion that we lack jurisdiction over this appeal because there is no final appealable

judgment. Accordingly, we GRANT the opposed motion to dismiss and we DISMISS the

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                 PER CURIAM

Delivered and filed the
7th day of July, 2016.




                                             2